 In the Matter Of MUTUAL FERTILIZER COMPANY, EMPLOYERandIN-TERNATIONAL UNION OF MINE, MILL R,SMELTER-WORKERS (CIO),PETITIONERCase No. 10-R-2021.--Decided February 10, 1947Messrs. Henry M. Dunnand E.G.Hunter,of Savannah, Ga., forthe Employer.Mr. C. H. Wilson,of Savannah, Ga., for the Petitioner.Mr. David C. Buohalter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Savan-nah, Georgia, on September 17, 1946, before Charles M. Paschal, Jr.,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMutual Fertilizer Company, a Georgia corporation with its plantand offices located in Savannah, Georgia, is engaged in the manufac-ture, sale and distribution of superphosphate and commercial ferti-lizer.During the year preceding the hearing, the Employer pur-chased for use at this plant, raw materials valued in excess of $500,000,of which 90 percent represented shipments to it from points outsidethe State of Georgia.During the same period, the Employer soldfinished products worth in excess of $500,000, of which 25 percentrepresented shipments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.72 N. L R. B, No. 91.500 MUTUAL FERTILIZER COMPANY501III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer on thegrounds that it did not know whether the Petitioner represented amajority of its employees and that the employees in the unit at thetime the request was made did not constitute a representative group.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all employees of the Employer at itsSavannah, Georgia, plant including watchmen but excluding execu-tives, sales and office personnel, plant clericals, and supervisory em-ployees.The Employer agrees generally with the proposed unitexcept that it would exclude the watchmen sought to be included.The Employer's three watchmen are on duty when the plant is notin operation; one works a shift from 6:00 p. in. to midnight; another,from midnight to 7 :00 a. in.; and the third for 10 hours on Sundaysonly.Their duties consist of making hourly rounds of the premises toprotect the Employer's property against fire, theft and trespass.Al-though they are armed, they are not deputized and possess no moni-torial functions.Like the other employees in the unit, the watchmenare underthe supervision of the plant superintendent, are hourly paid,and enjoy other similar conditions of employment.On the basis ofthe entire record and in view of our practice of including employeessuch as these in units of production and maintenance employees, weshall include the watchmen in the unit hereinafter found appropriateIn accordancewith theagreementof theparties and our foregoingdetermination we find that all employees of the Employer at itsSavannah, Georgia, plant, including watchmen but excluding execu-tives, sales and office personnel, plant clericals, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESThe record shows that the Employer maintains a force of approxi-mately 25 production and maintenance employees on a year roundIMatter of The Chase-Shawmut Company,71 N L.R B. 610;Matter of Domestic Engineand Pump Company,70 NL.R B 1263;Matter of Cameron Machine Company, 67N. L. R. B. 1066. 502DECISIONS Or' NATIONAL LABOR RELATIONS BOARDbasis.During its busy season, which extends from October to Mayeach year, the employee complement increases gradually, reaching apeak in February of approximately 100, and thereafter decreasesgradually until the normal complement is attained' again in May.2During the busy season all employees spend approximately full timeon production, whereas during the "off" season, the employees retainedspend 75 percent of their time on maintenance and repair, and 25percent on production.Although the year round employees are more experienced than theseasonal- employees, and are usually assigned the more skilled jobs,the Employer makes no other distinction between them, either in thework they perform or the records it keeps. They are all hired underthe same terms of employment as prospective permanent employees,receive the same rate of pay as others in their respective classifications,work the same number of hours, under the same working conditionsand the same supervision and are all listed on the same pay roll with--out differentiation between a so-called seasonal employee and a regu-lar one.The Employer does not maintain any reemployment orseniority list with respect to the seasonal workers and does not notifythem individually when to return to work, but it does notify a smallnumber of group leaders to return and bring a crew of workers withthem.In normal times approximately 75 percent of the seasonalworkers return each year for the busy season.The Employer andthe Petitioner are in accord that the seasonal employees have a sufficientcommunity of interest with the'other employees to be eligible to votein the election. In accordance with that agreement, and on the basisof the entire record, we shall permit the seasonal employees to votein the election hereinafter directed.At the hearing, however, the parties were in dispute with respectto the time for holding an election, the Employer urging postpone-ment thereof until its plant was in full production with a full com-plement of employees, and the Petitioner requesting an immediateelection.Under all the circumstances, we find that an election in theimmediate future is appropriate. It is clear that as of the data ofthe issuance of this decision and direction, the Employer will havebeen in its busy season for approximately 4 months, with its peak inpersonnel complement virtually attained, and that a representativevote can be had.We shall therefore direct that the question concern-ing representation which has arisen be resolved by an election bysecret ballot, subject to the limitations and additions set forth in theDirection.2The number of employees on the Employer's pay roll for the first week of each monthNovember 2, 1945-56; December 7, 1945-54, January 4, 1946-61 ; February 1, 1946-95; March 1, 1946-100; April 5, 1946-61 ; May 3, 1946-52 and June 7, 1946-25. MUTUAL FERTILIZER COMPANYDIRECTION OF ELECTION503As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mutual Fertilizer Company,Savannah, Georgia, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, and to our determination in Section V,supra,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated before the date of the election, todetermine whether or not they desire to be represented by InternationalUnion of Mine, Mill & Smelter Workers (CIO), for the puruoses ofcollective bargaining.